Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
1.	Claims 13-14 stand withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention without traverse as noted in the previous action.
Claims 1-3 and 5-12 pending.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:
	
	LI LONGHAO, Pharmaceutical product manufacturing execution system and method, CN201510213364, CN104808639 (B), 07-29-2015, G05B19/418 describes a pharmaceutical product manufacturing execution system and method. The method includes connecting a manufacturing execution system function server and a manufacturing execution system database server to an upper-level management terminal through an industrial loop network; allowing the manufacturing execution system function server to perform data exchange with a production management terminal through the industrial loop network; The current material information is distinguished according to the code serial number.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Byrne et al. (US Patent Application Publication 2008/0238699, Pub. Date: Oct. 2, 2008).
Regarding claim 1:
Byrne describes a method of producing a product through a plurality of production steps (abstract), comprising: a step of acquiring equipment data of production equipment for producing the product (abstract, produce wafer); a step of acquiring product data from the product (abstract, wafer processing); a step of storing the equipment data and the product data in a data collection unit (0018, stored RGA history data); a step of associating the equipment data with the product data (0029-0030, associating wafer production); a step of judging abnormality of the product data (0029-0030, RGA data if is abnormal); a step responsive to abnormality occurring in the product for identifying one or both of equipment abnormality data and product abnormality data associated with the product judged to be abnormal (00-18-0020, 0029-0031)RGA data abnormal?); and a step of further identifying the production step causing the product abnormality by the step of identifying the abnormality data (fig. 3, 325-335, claim 

Regarding claim 2, Byrne further describes a step of judging abnormality of the product after producing the product (claim 21, abnormal?); a step of identifying, when abnormality occurs in the product, both or one of the equipment abnormality data and the product abnormality data in association with the product deemed to be abnormal product (0029-0030, wafer normal?); and a step of further identifying the production step causing any product abnormality by the step of identifying the data (0018-0020, RGA data).

Regarding claim 3, Byrne further describes a step of acquiring the equipment abnormality data on production equipment in a production step causing any product abnormality (claim 22, process variabilities and equipment or tool malfunction, at run time); and a step of visualizing any product abnormality data of the product deemed to be abnormal and the equipment abnormality data on a screen of a display device (fig. 5, RGA spectrum, fig. 6a, 6b, 7).

Regarding claim 8, Byrne further describes wherein a step of associating the equipment data with the product data is performed based on the distance between the production steps (fig. 7, mass 99, mass 67, mass 59 etc).

Regarding claim 9, Byrne further describes a step of restoring a production equipment in a production step identified by the step of identifying the production step (0013, fix any processing issues relating to such problem, and restart the wafer processing.).

Regarding claim 10, Byrne further describes wherein in the step of restoring a production equipment, an abnormal region in the production equipment is automatically restored by feedback control (0013, fig. 4, automatic).

Regarding claim 11, Byrne further describes wherein in the step of restoring a production equipment, the production equipment is stopped to restore an abnormal region by adjusting machine parameters relating to the abnormal region (0013, fix any processing issues relating to such problem).

Regarding claim 12, Byrne further describes comparing product data of a normal product with product data of the product prepared in the production steps (0018-0029, compare to RGA data), to detect a product, as an abnormal product, having data different from the product data of the normal product (0018-0020, abnormal?); extracting cause data causing any abnormality from the product data .
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US Patent Application Publication 2008/0238699, Pub. Date: Oct. 2, 2008) in view of LI LONGHAO, Pharmaceutical product manufacturing execution system and method, CN201510213364, CN104808639 (B), 07-29-2015.

Regarding claim 5, Byrne does not describes wherein, in the serial number providing step, a different serial number is printed on each product.
LI LONGHAO describes wherein, in the serial number providing step, a different serial number is printed on each product label (0102-0103, the current code material information is distinguished according to the code serial number), to have the advantage of material can be easily distinguish using code (00102-0104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Byrne to have the serial number .
Claim Objections

5.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims. 

The following is an examiner’s statement of reasons for allowance: prior art fail to teach:

In claim 6, wherein, in the serial number providing step, the serial number is printed on the product in a continuous web state.

In claim 7, wherein, in the serial number providing step, the serial number is printed on a package for packaging one or more products.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
6.	Applicant argues that the prior art does not show “ wherein the product proceeds to a serial number providing step, and is provided with a serial number by a serial number providing device”.
Byrne describes in section 0058, a residual on the backside of an alarmed wafer is observed based on comparisons of the RGA Alarm Classification Table and RGA data the fault detection results show that the distance to the model (DModX) is 8.73272, indicating that there is a deviation from the model of 8.73272. (A DModX&gt;1 is representative of significant deviation from the model.), the numerical number appears equivalent of serial number as it can identify particular wafer.  In view of the above evidence section 0058 of the Byrne describes claim 4.
Conclusion
Applicant’s submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/03/2021 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 609.04(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened stat-utory period, then the shortened statutory period will expire on the date the advisory 
Contact information

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
September 9, 2021